Citation Nr: 9912388	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  98-20 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to recognition of the veteran's stepdaughter, 
[redacted], as a "child" on the basis of permanent incapacity for 
self support prior to attaining the age 18.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1975.  His stepdaughter, [redacted], who is  the subject of this 
appeal, was born on July [redacted] 1974, and attained the age of 18 
on July [redacted] 1992.  The veteran married [redacted]'s mother in 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the benefit sought on 
appeal.   


REMAND

The veteran contends that his stepdaughter [redacted] is entitled 
to recognition as a "child" because she was permanently 
incapable of self-support by reason of mental or physical 
defect when she attained the age of 18 years.  The veteran 
contends that at the time of his stepdaughter's 18th 
birthday, July [redacted] 1992, she was disabled and unable to work.  
 
The question for consideration is whether the veteran's 
stepdaughter may be recognized as a "child" on the basis of 
permanent incapacity for self-support when she turned 
eighteen.  38 U.S.C.A. § 101(4) (West 1991); 38 C.F.R. § 
3.57(a)(1)(ii) (1998).  The phrase "permanent incapacity for 
self-support" contemplates disabilities which are totally 
incapacitating to the extent that the person would be 
permanently incapable of self-support through his or her own 
efforts by reason of physical or mental defects.  The United 
States Court of Appeals for Veterans Claims (Court) 
interprets the foregoing as requiring that the adjudicatory 
body focus "on the claimant's condition at the time of her 
18th birthday; it is that condition which determines whether 
the claimant is entitled to the status of 'child.'"  Dobson 
v. Brown, 4 Vet. App. 443, 445 (1993).  If she is shown 
capable of self-support at age eighteen, the Board need go no 
further. Id.

A child must be shown to be permanently incapable of self-
support by reason of mental or physical defect at the date of 
attaining the age of 18 years.  In determining whether the 
child is permanently incapable of self-support through his 
own efforts by reason of physical or mental defects, the fact 
that a claimant is earning his or her own support is prima 
facie evidence that he or she is not incapable of self-
support.  However, employment which was only casual, 
intermittent, tryout, unsuccessful, or terminated after a 
short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.  Further, it should be borne 
in mind that employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  The capacity of a child for self-
support is not determinable upon employment afforded solely 
upon sympathetic or charitable considerations and which 
involved no actual or substantial rendition of services.  38 
C.F.R. § 3.356 (1998).

The record includes reports pertaining to hospitalization in 
June and July 1991, which indicate that [redacted] was admitted due 
to a relatively sudden onset of very severe psychosis.  At 
the time of admission, she was extremely confused and 
disoriented, and was overcome with psychotic feelings of 
guilt.  She appeared to be having active hallucinations.  The 
July 1991 discharge summary noted that the plan was to refer 
her back to a counseling center, "The Bridge," where she 
had been in therapy for some time.  She was expected to stay 
with her aunt and not return to work until her overall 
condition stabilized further, and to return to her 
"regular" (sic) high school program in the following fall.  
The final diagnoses were schizophreniform disorder, 
borderline intellectual functioning, and schizoid personality 
traits.  

The Board notes that the claims file unfortunately does not 
contain any records of the previous therapy noted above, 
which could be beneficial to the adjudication of this claim.  
Nor does the claims file contain any records related to 
[redacted]'s high school program or work situation, both of which 
could substantially aid in determining whether [redacted] is shown 
to have been permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years.

In a March 1998 medical statement, SoHee Lee, M.D., stated 
that the veteran's stepdaughter had been under psychiatric 
care since age fifteen or sixteen, and that her last 
hospitalization was about six years before.  Her condition in 
1998 was stable with medication.  The statement noted that 
she had been in special education classes and graduated from 
high school.  She currently worked at McDonald's about 20 
hours a week.  The statement indicated that her intelligence 
quotient was known to be about 75.  Her diagnoses were noted 
to be chronic undifferentiated schizophrenia, and mild mental 
retardation.  The Board notes that the record does not appear 
to contain reports of treatment, as noted above, at age 
fifteen.  The Board believes that any records of treatment 
not already obtained would be helpful, as would be any 
records or information pertaining to [redacted]'s occupational or 
school history, which could provide evidence helpful in the 
adjudication of this claim.  

In his notice of disagreement, received in September 1998, 
the veteran stated that [redacted] was receiving Social Security 
Administration (SSA) benefits; and that [redacted]'s  employment 
was in a special setting due to her disability, without which 
she would have no work.  In his VA Form 9, received in 
December 1998, the veteran maintained that he has had to 
provide support for [redacted] on a continuous basis since before 
[redacted]'s eighteenth birthday, and that any employment his 
stepdaughter has performed was temporary, sheltered and 
provided with concessions for her conditions of mental 
retardation and mental illness.  The record does not, 
however, contain any SSA records concerning the medical and 
mental status of [redacted] when she turned 18 years of age.  Any 
pertinent SSA records would significantly aid in evaluating 
the principal factors used in determining whether [redacted] was 
permanently incapable of self-support through her own efforts 
by reason of physical or mental defects.

Finally, the Board believes that a psychiatric examination of 
the veteran's stepdaughter would be beneficial, including an 
opinion as to whether [redacted] was permanently incapable of self-
support through her own efforts by reason of physical or 
mental defects at the age of eighteen.  This in turn would 
significantly aid the Board in adjudicating whether the 
veteran's stepdaughter may be recognized as a "child" of the 
veteran on the basis of permanent incapacity for self-support 
at the date of attaining the age of eighteen years.  

Therefore, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
pertinent psychiatric treatment, for all 
health care providers who may possess 
additional records pertinent to the claim 
regarding his stepdaughter.  Then with 
any necessary authorization, the RO 
should attempt to obtain copies of all 
treatment records identified which have 
not been previously secured.  The RO 
should also arrange to obtain all school 
records for the period in which [redacted] 
attended high school; and all work 
records for any periods of employment up 
through the age of 18.  This should 
include requesting any information 
regarding the nature and extent of the 
work performed, including whether [redacted]'s 
employment was based on other than normal 
occupational considerations to include 
whether she did or did not provide any 
actual or substantial rendition of 
services during her employment.  Any 
evidence received in response to this 
request should be associated with the 
claims folder.  

2.  The RO should ascertain from the 
Social Security Administration (SSA) 
whether [redacted], or her parents, on her 
behalf, was ever awarded or denied Social 
Security disabled child benefits based on 
the appellant being a disabled child.  If 
a claim for such benefits was filed, SSA 
should be asked to provide a copy of any 
decision reached and the evidence, 
including all medical records, used in 
deciding the claim.  In this regard, the 
RO should request that the veteran 
provide any information that would assist 
in obtaining this information from SSA.

3.  The RO should arrange for psychiatric 
examination of [redacted].  The examiner should 
indicate what psychiatric impairment is 
present, and, to the extent possible, 
indicate the date of onset of such 
impairment.  If it is determined that the 
psychiatric impairment existed prior to 
[redacted]'s eighteenth birthday, the examiner 
should provide an opinion as to the 
degree of severity of the impairment at 
the time she turned 18 years of age, and 
the extent to which the impairment would 
have permanently impacted on [redacted]'s 
ability to provide herself sufficient 
income for reasonable self-support  
through work.  The claims folder, 
including all evidence obtained pursuant 
to this REMAND, must be made available 
and reviewed by the examiner prior to the 
examination of [redacted].

4.  When the requested development has 
been completed, the RO should review the 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action must be taken.

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should review the 
expanded record and adjudicate the issue 
of whether the veteran's stepdaughter, 
[redacted], is entitled recognition as a 
"helpless child" under the provisions 
of 38 C.F.R. § 3.356.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case that includes all applicable laws 
and regulations not already provided, and 
be given the opportunity to respond 
thereto.

The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

